         Case 1:19-cr-00297-PAE Document 112 Filed 02/23/21 Page 1 of 2




                                              February 23, 2021

VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    United States v. Jose Perez
       19 Cr. 297 (PAE)


Dear Judge Engelmayer,

       I write to request that the Court consider granting Mr. Perez bail for a period of 4.5 hours
on Friday, February 26, 2021, to attend the funeral service for his sister, Martha, in the Bronx.
The government, by Assistant United States Attorney Jacob Fiddelman, opposes this request.

        Mr. Perez’s sister, Martha Noa, died earlier this month after a years-long battle with
dementia. Martha was one of Mr. Perez’s two biological sisters. The funeral service will be held
at a church in the Bronx on Friday, February 26, 2021 at 5:00 p.m. See Exhibit A, Funeral
Announcement. 1 Therefore, Mr. Perez seeks permission to leave the MDC at 3:30 p.m. and
return at 8:00 p.m. that same day. 2

       We propose two alternative ways that the Court can grant this request:

        First, the Court could release Mr. Perez on a bond for those 4.5 hours, which would
commit him and any co-signers monetarily to his return to MDC. The Court could also require
that a family member accompany him to and from the service. See, e.g., United States v.
Summers, 09 Cr. 807 (DLC), Dkt. No. 14 (S.D.N.Y. Jan. 9, 2010) (granting temporary bail for
detained defendant to attend funeral); United States v. White, 06 Cr. 397 (LAP), Dkt. No. 16
(S.D.N.Y. Apr. 18, 2007); United States v. Dunn, 11 Cr. 638 (SAS) (S.D.N.Y. Mar. 9, 2012).

1
 Undersigned counsel is pleased to report that Mr. Perez has received two doses of the COVID-
19 vaccine while incarcerated; therefore, the risks posed to him by attending this event are
greatly minimized.
2
 Googlemaps estimates that the trip will take approximately 1.5 hours in each direction on
public transportation. This window will allow for approximately 3 hours of travel and 1.5 hours
at the church.
          Case 1:19-cr-00297-PAE Document 112 Filed 02/23/21 Page 2 of 2




        Second, the Court could order Mr. Perez released on a ‘take-out’ order into the custody of
the United States Marshal Service and he could attend the funeral in their custody. See, e.g.,
United States v. Firpo, 11 Cr. 247 (RWS), Dkt. No. 9 (S.D.N.Y. Feb. 9, 2012) (granting request
for take-out order for Marshals to accompany detained individual to funeral).3

       I have spoken to Mr. Perez, his wife Annette, and his other biological sister Alma, and
they would all be extremely grateful to be able to briefly mourn together. Alma has also called
the MDC Chaplain to share the details of their sister’s death and funeral arrangements.

        Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine
Attorney for Mr. Perez


cc:     A.U.S.A. Jacob Fiddelman




    DENIED. In light of Mr. Perez’s record of disappearance and flight, the Court, regrettably,
    cannot grant this request. The Court expresses its condolences to the Perez family on its loss.
    The Clerk of Court is requested to terminate the motion at Dkt. No. 111.

                                                                         2/23/2021
                                     SO ORDERED.

                                                         
                                                  __________________________________
                                                        PAUL A. ENGELMAYER
                                                        United States District Judge




3
  A.U.S.A. Fiddelman advised that in another case, the Marshals were not willing to perform this
type of escort. If the Court is interested in this option, the parties can follow up with the
Marshals accordingly.
